In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-06-00037-CR
______________________________


KHOURY RAY ROBERSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 402nd Judicial District Court
Wood County, Texas
Trial Court No. 19,037-2005





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Khoury Ray Roberson was convicted of six charges of sexual assault of a child by a Wood
County jury.  The cases were tried together, and Roberson now appeals the six convictions.  
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Roberson v. State, cause number 06-06-00032-CR, we affirm the judgment of the
trial court.

						Josh R. Morriss, III
						Chief Justice

Date Submitted:	May 9, 2007
Date Decided:		May 24, 2007

Do Not Publish






ity="0" SemiHidden="false"
   UnhideWhenUsed="false" QFormat="true" Name="Normal"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00010-CR
                                                ______________________________
 
 
                                       LAKESHA BLOUNT,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 188th
Judicial District Court
                                                             Gregg County, Texas
                                                          Trial Court
No. 36,780-A
 
                                                       
                                           
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                     MEMORANDUM 
OPINION
 
            An
admitted theft of over $1,500.00 led to Lakesha Blounts placement on deferred adjudication
community supervision for a period of four years.[1]  Blount failed to comply with terms of her
community supervision ordering her to pay fees, court costs, and
restitution.  The trial court adjudicated
Blounts guilt and sentenced her to eighteen months in state jail.  Blounts sole point of error on appeal
complains that the trial court erred in assessing punishment without doing a
presentence investigation (PSI).  See Tex.
Code Crim. Proc. Ann. art. 42.12, § 9 (Vernon Supp. 2009).
            To
preserve a complaint for appellate review, the complaint must be made to the
trial court by a timely request, objection, or motion.  Tex. R.
App. P. 33.1(a)(1).  The record in
this case reveals that Blount failed to complain to the trial court about the
lack of PSI report.  Any error in
failing to order a PSI report is waived if the defendant fails to object to the
failure or bring the failure to the trial courts attention.  Smith
v. State, 91 S.W.3d 407, 409 (Tex. App.Texarkana 2002, no pet.); Buchanan v. State, 68 S.W.3d 136, 139
(Tex. App.Texarkana 2001, no pet.).  
Because Blounts sole point of error was not preserved, it is overruled.
            We affirm the judgment of the trial
court. 
 
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          August 6, 2010
Date Decided:             August 9, 2010
 
Do Not Publish
 
 




[1]Originally appealed to the Twelfth Court of Appeals,
this case was transferred to this Court by the Texas Supreme Court pursuant to
its docket equalization efforts.  See Tex.
Govt Code Ann. § 73.001 (Vernon 2005). 
We are unaware of any conflict between precedent of the Twelfth Court of
Appeals and that of this Court on any relevant issue.  See
Tex. R. App. P. 41.3.